The judges,
in order to settle the practice in our courts, resolved, that in all cases where either party, plaintiff or defendant, was ordered to pay costs, the party who was bound to pay should call on the attorney of the other party and demand his taxed bill within a reasonable time ; and if the party who was to receive them, was not ready with his bill at the time appointed, then it was the duty of the party who was to receive them to call and offer his taxed bill for payment and demand the amount, without which he should not have the benefit of the order of court.
As, however, the obligation' to pay the costs in this case was on the part of the plaintiff, at whose instance the cause was postponed, he should have called and demanded the taxed bill, and tendered the amount within the time prescribed by the order of the court, which had a right to impose terms on the parties ; but as he made default, the defendant was regular in signing the judgment of nonsuit. That calling at the clerk’s office for a bill was not sufficient ; the attorney on record is the person who represents the *433party, and the application should in all cases be made to him.
Rule for setting aside the nonsuit discharged.
All the Judges present.
N. B. This case is only important, as it settles a rule of practice in regard to payment of costs while a cause is in •transitu.